DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/23/21 has been accepted and entered. Accordingly, claims 1, 11 and 18 are amended.  
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “localizing a vehicle pose on a map comprising 
receiving an input specifying the vehicle pose with respect to a road lane of the map, wherein the vehicle pose includes a vehicle position and a vehicle heading; 
searching over a set of candidate lateral offsets of possible vehicle poses to select and apply a lateral offset that minimizes a lateral error between the vehicle position with the lateral offset applied and a lateral location of the road lane, 
wherein the lateral offset and lateral error are lateral to a travel direction of the lane, and 
wherein the lateral location and the travel direction of the lane are determined from map data of a geographic database; 
searching over a set of candidate vehicle headings at the selected lateral offset to select a vehicle heading that minimizes a heading error between the vehicle heading and the travel direction of the lane;
determining a local optimum of the vehicle pose based on the selected lateral offset and the selected vehicle heading, wherein the vehicle pose is localized to the map based on the local optimum” as recited in claim 1 and similarly recited in independent claims 11 and 18.  The dependent claims are allowed on the basis of their dependency. 
With respect to the independent claims, the best prior art,  Zeng a method for localizing a vehicle pose on a map with respect to a detected object (col. 3, ll. 30-35 “local world coordinate frame 100 is established with origin O and X-Y axes”) (col. 4, ll. 28-29 “point target list {t1} can be updated using 
However, Zeng operates in a fundamentally different manner than the requirements of the claimed invention and in the specific order required by the claim language, for example, Zeng fails to teach, disclose or suggest the required order of operations for determining a vehicle pose that is “localized to the map based on the local optimum”.  For example, claim 1 requires a first step of “searching over a set of candidate lateral offsets of possible vehicle poses” (wherein other offsets such as offsets of detected objects does not read on the limitation since the offsets must be “of possible vehicle poses, only in a lateral direction”, Zeng uses offsets between a detected object and the corresponding object in digital map), a subsequent second step of applying the vehicle pose lateral offset that minimizes a lateral error between the vehicle position and a lateral position of a road lane, a subsequent third step that takes the applied lateral offset from the second step and uses it to perform a second search of candidate vehicle headings that specifically minimizes a heading error between the vehicle and a lane, a subsequent fourth step that determines a “local optimum” of the vehicle pose using the heading selected in the third step, and a subsequent fifth step of localizing the vehicle on the map based on the local optimum. 
For example, a prior art document that disclosed, for example, first searching a longitudinal offset rather than a lateral offset prior to searching for a heading based on the longitudinal offset would not disclose the claimed invention. Similarly, equations that carried out optimization of pose while minimizing error in the x, y, and heading determinations simultaneously would not disclose the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667